ORDER

PER CURIAM:
AND NOW, this 28th day of April, 2000, there having been filed with this Court by Colleen Mary Comerford her verified Statement of Resignation, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Colleen Mary Comer-ford be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to September 13, 1996; and it is further ORDERED that she shall comply with the provisions of Rule *609217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.